Title: From George Washington to William Heath, 21 October 1780
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters Prekaness 21st October
                     1780
                  
                  I have recd your favr of the 20th—The disposition you have made
                     of the troops at and near West point is agreeable to me.
                  The two small Regiments at present at King’s Ferry were purposely
                     stationed there, because they could not be Brigaded with convenience. They are
                     shortly to be reformed and incorporated, and had therefore best remain where
                     they are untill that time.
                  Genl Greene had proposed to remove every superfluous Store from
                     those posts, so that, in case of necessity, they might be evacuated with little
                     loss. He was of opinion, that the enemy would, if they came up seriously, run
                     an armed Vessel or two above them, and render the removal of the Stores by
                     Water impracticable. This seemed so probable a conjecture, that I desired him
                     to strip them of all but very few Stores. You will be pleased to follow that
                     method.
                  The Minister of France may soon be expected from the Eastward.
                     Should he take you in his way, or should you hear certainly of his approach be
                     pleased to give me notice of it by Express. I am with great Regard Dear Sir
                     Your most obt Servt
                  
                     Go: Washington
                  
               